Citation Nr: 1818406	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-25 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) to include headaches.

2.  Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in January 2013 and June 2014. 

These matters were previously before the Board, and in May 2016 the Board remanded these matters for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  The Veteran does not have a TBI, or residuals of a TBI to include headaches, which is related to service.

2.  The Veteran's service-connected acquired psychiatric disorder is manifest by occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

3.  The Veteran's service-connected disabilities prevent the Veteran from securing and maintain substantially gainful employment, and the Veteran meets the schedular criteria for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a TBI to include headaches have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.309, 3.310, 4.14 (2017).  

2.  The criteria for a disability rating of 70 percent, but no more, for an acquired psychiatric disorder have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.130, Diagnostic Code 9432 (2017).

3.  The criteria for TDIU have been met.  38 U.S.C. § 1155; 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran did previously allege that VA failed to adequately assist him in a June 2014 substantive appeal to the Board, but the Veteran failed to explain how VA failed to assist him.  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Board notes that a private medical opinion referenced federal treatment records (in this case treatment records from the Federal Bureau of Prisons) that have not been associated with the claims file.  As discussed below however, these treatment records do not provide an adequate basis to substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d. 1317 (Fed. Cir. 2010) (holding VA is required to obtain Social Security Administration (SSA) records, but only when related to a claim and are likely to have a reasonable possibility of substantiating the claim).  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations which the Board finds to be adequate for rating purposes.  The Board notes that the Veteran's representative submitted a private medical opinion, and, submitted multiple written statements, the representative objected to the adequacy of any contrary VA medical opinion.  The fact that a VA opinion, however, may be contrary to a private medical opinion alone is not sufficient to deem a VA medical opinion insufficient.

The Board notes that these matters were previously remanded in order to provide the Veteran with a VA examination, and additional examinations were provided in substantial compliance with the Board's previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

TBI

At issue is whether the Veteran is entitled to service connection for the residuals of a TBI, and for reasons stated below the Board finds that he is not.
 
In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service; or there is continuous symptomology since separation from service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for Parkinsonism, dementia, depression, and diseases of hormone deficiency may be granted as secondary to TBI.  38 C.F.R. § 3.310(d).

The Veteran's basic contention is that he was in the vicinity of a loud explosion during his period of service between 1979 and 1980, that this explosion result in a TBI, and that it has led to a variety of residuals including: tinnitus, hearing loss, headaches, and psychological symptoms.  In May 2016, the Board considered the Veteran's claims and did not find the Veteran's reports of being in the vicinity of such an explosion credible per se.  The Board did find, however, that additional development of the Veteran's TBI claim was required for all claims except for the Veteran's claimed hearing loss and tinnitus; which the Board denied.  As hearing loss and tinnitus have already been denied in prior decisions, the Board shall not consider them any further when determining whether to assign service connection for residuals of a TBI.  

The Veteran's medical treatment records are silent for reports of or treatment for a TBI, and the treatment records do not memorialize a history of being in the vicinity of an in-service explosion.  The Veteran's neurological system and head were both evaluated as normal during an examination upon separation of service.

In a September 2012 application for service connection, the Veteran reported that he was in the vicinity of a large explosion during his period of service which resulted in a head injury and subsequent residuals of a TBI.  The Veteran reiterated this assertion in subsequent written statements.  Treatment records thereafter indicate that the Veteran manifested residuals consistent with a TBI.

The Veteran underwent a VA psychiatric examination in April 2014.  He reported that he had sustained multiple head injuries before, during, and after his period of service including: falling on his head when he was seven years old (approximately 1968); being struck by a motor vehicle when he was 15 years old (approximately 1976); being in the vicinity of an explosive detonation during service in 1980; and surviving a motor vehicle accident that occurred in 2000 after separation of service.  The examiner diagnosed the Veteran with the residuals of a TBI, but the examiner opined that it was impossible to determine, without any concrete data, what degree each of the Veteran's head injuries contributed to his current mental health and cognitive functioning.  Additionally in a May 2014 addendum to the examination, the examiner was unable to distinguish between the symptoms of the Veteran's claimed residuals of a TBI, and his service-connected acquired psychiatric disorder.

The Veteran submitted an opinion from a private psychologist dated October 2015 in which the psychologist opined that the Veteran's reports of receiving a head injury in-service must be accurate by virtue of the fact that the Veteran - who was psychologically normal prior to service - subsequently began to manifest psychological symptoms.

The Veteran underwent a VA psychiatric examination in September 2016.  The examiner indicated that it was "completely impossible to determine the etiology of his ongoing mental health concerns without resorting to mere speculation" due to the Veteran's multiple injuries.  The examiner noted that this was further muddied by the fact that "many of these symptoms resolved or changed following his 2000             motorcycle accident." 

The Veteran underwent a separate VA TBI examination in September 2016 as well.  He reported that he was knocked down when he was in the vicinity of a large explosion during an in-service training exercise which resulted in behavioral changes before being discharged.  The examiner noted that treatment records indicated that the Veteran sustained a motor vehicle accident in 2000, and that the Veteran had diagnosis of residuals of a TBI.  Additionally, examiner also noted that the Veteran had headaches and depressive disorder, and opined that the Veteran's headaches were more likely associated with the motor vehicle accident in 2000 rather than an in-service TBI.  Rather, the Veteran probably had a "minor blast concussion from service in the 1980 time," though that "injury was minor" by comparison to the injury in 2000.

The Veteran also underwent a VA headache examination in September 2016.  The Veteran was diagnosed with headaches, and the examiner opined that the Veteran's headaches were due to a motor vehicle accident in 2000.

The Veteran submitted another opinion from a private psychologist dated October 2016.  The private psychologist opined that he could not distinguish between the effects of his past head trauma and the Veteran's psychiatric problems.

The Veteran underwent another VA psychiatric examination in January 2017.  The examiner noted a history of a TBI in 1980 as a result of being in the vicinity of an explosion in 1980 as well as a TBI after surviving a motor vehicle accident in 2000.  The examiner noted a diagnosis of a TBI, but was unable to distinguish between TBI symptoms and the Veteran's acquired psychiatric symptoms.

The weight of the evidence indicates that the Veteran is not entitled to service connection for residuals of a TBI.  As previously noted, the Veteran has asserted the following residuals of a TBI: bilateral hearing loss, tinnitus, headaches, and psychiatric symptoms. To reiterate, the Board shall not consider the matter of service connection for hearing loss and tinnitus as these have already been disposed of by the Board; and the Board shall not consider any psychiatric symptoms (including cognitive difficulties) as these are taken into consideration in assigning the Veteran his disability rating for an acquired psychiatric disorder.  The only remaining claimed residual of a TBI then is headaches.  The weight of the evidence indicates that the Veteran's headaches are not related to a period of service.

The Board notes that a VA examination identified headaches as a residual of a TBI.  Nevertheless, the Veteran's neurological system and head were both evaluated as normal upon separation from service, and the Veteran's treatment records are silent for reports of or treatment for headaches.  The earliest contemporaneous evidence of headaches does not occur until decades of separation of service.  Crucially, a September 2016 VA examination specifically indicated that the Veteran's headaches were more likely related to a TBI incurred in his 2000 motor vehicle accident - decades after separation from service.  The bulk of the pertinent medical opinions of record only discuss the inability to distinguish the psychological effects of the Veteran's past TBIs from other causes of his psychiatric symptoms.  As such, these other medical opinions are not probative in supporting the Veteran's claim of service connection.  Therefore, the weight of the evidence does not establish a nexus between service, to include any in-service explosion-related exposure, and current residuals of a TBI to include headaches.

Regarding the October 2015 private medical opinion referencing treatment records that have not been associated with the claims file including treatment records from the Federal Bureau of Prisons - these records are unlikely to substantiate the Veteran's claim.  The private opinion indicates that these records are dated no earlier than 2000; and there is no suggestion that they would do more than confirm symptomology that the Veteran began to manifest decades after separation from service.

The Board has also considered whether the Veteran is entitled to service connection for Parkinsonism, dementia, depression, and diseases of hormone deficiency may be granted as secondary to TBI.  Nevertheless, the Veteran's treatment records do not contain a diagnosis of Parkinsonism or diseases of hormone deficiency.  The Veteran clearly has manifested an acquired psychiatric disorder which is potentially suggestive of dementia and depression.  As discussed previously however, the Veteran's psychiatric symptoms (including any symptoms that may be related to residuals of a TBI) are taken into consideration in assessing his acquired psychiatric disorder below, and as such cannot be a basis for establishing service connection without violating the rule against pyramiding.  38 C.F.R. § 4.14.

Here, the weight of the probative evidence simply fails to demonstrate that the Veteran is entitled to service connection for residuals of a TBI.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule, 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, and entitlement to service connection for the residuals of a TBI is denied.
Acquired Psychiatric Disorder

At issue is whether the Veteran is entitled to an increased disability rating for an acquired psychiatric disorder.  The weight of the evidence indicates that the Veteran's service-connected psychiatric disorder has been 70 percent disabling, but no more, throughout the period on appeal.  

In June 2014, the RO granted service connection for psychiatric disorder and assigned an initial disability rating of 30 percent, effective the date the claim was received in September 2012.  The Veteran appealed his initial rating and the effective date assigned.  The Board previously denied the Veteran's appeal for an earlier effective date, and that matter is no longer before the Board.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Mental health disorders are rated pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 30 percent is assigned when a mental disorder causes occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 50 percent is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent rating is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.
A total disability rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran underwent a VA psychiatric examination in April 2014, where he reported a persistent mania or hypomania (e.g. flight of ideas, racing thoughts, sleep disturbances, push of speech, and expansive mood).  The Veteran denied any homicidal or suicidal ideation, and also stated that he attempted to maintain a relationship with his three adult children, but that these relationships are strained.  The Veteran noted that he was friends with one of his neighbors, but that he maintained few other friendships.  The Veteran claims that since separation of service he had owned a number of businesses, but he was vague regarding when each business venture began and ended; and, moreover, the Veteran admitted that many of these endeavors failed due to his own self-destructive behavior and disregard for the law.  The examiner opined that the Veteran manifested occupational and social impairment due to mild or transient symptoms.  On the other hand, the examiner noted that the Veteran had been incarcerated from January 2009 to March 2013 followed by an additional six months of transitioning back into society (approximately September 2013) due to violations of probation stemming from changes in his personality that occurred after his motorcycle accident in 2000.  As discussed in the TBI section of this decision, the Veteran's psychiatric symptoms due to his TBI are indistinguishable from his psychiatric symptoms stemming from other causes.

The Veteran submitted an opinion from a private psychologist dated October 12, 2015.  The private psychologist indicated that the Veteran's acquired psychiatric disorder was chronic and severe; and posed a significant obstacle to being able to function in society.

The Veteran underwent another VA psychiatric examination in September 2016, where he reported flights of ideas; racing thoughts; sleep disturbance; pressured speech; expansive mood; lethargy; poor short term memory; hearing voices; and tangential thinking.  The Veteran stated that he was in regular contact with his mother, and that he lives with his brother and a female roommate with whom he has a platonic relationship.  The Veteran also indicated that he regularly visits his adult daughter and his granddaughter, and he occasionally visits his adult sons.  The Veteran also stated that he regularly interacted with his neighbor and a few other people in his rural neighborhood, and that he rescues animals and attempts to pair them with senior citizens.  The examiner opined that the Veteran manifested occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

The Veteran also underwent a VA TBI examination in September 2016 as well.    The examiner and noted the following cognitive symptoms: memory loss; normal judgment; appropriate social interaction; orientation to person, time, place, and situation; normal motor activity; normal visual spatial orientation; no subjective symptoms; no neurobehavioral effects; able of communicate by spoken and written language and to comprehend spoken and written language; and normal consciousness.  The examiner also noted that the Veteran also manifested headaches and depressive disorder.  The examiner opined that the Veteran's headaches were more likely associated with the motor vehicle accident in 2000 rather than an in-service event.

The Veteran submitted an opinion from a private psychologist dated October 2016.  The private psychologist noted a number of symptoms, including that the Veteran hears voices which he believes to be the voices of God as well as angels and demons, and that the Veteran bases the majority of his decisions for everyday life upon these audiological hallucinations.

In a November 2016 addendum to the September 2016 VA psychiatric examination, the examiner indicated that the Veteran manifested the following psychological symptoms: disturbances in mood or motivation; intermittently illogical, obscure, or irrelevant speech; hearing voices; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; and chronic sleep impairment.

The Board notes that the Veteran filed an application for TDIU in December 2016, but the Veteran did not indicate which disabilities he believed prevented him from securing and maintaining substantially gainful employment.

A December 2016 vocational assessment from a private vocational expert indicated that the Veteran's psychiatric conditions prevented the Veteran from securing and maintaining full time substantial employment.

The Veteran underwent another VA psychiatric examination in January 2017.  The examiner noted the following symptoms: anxiety; suspiciousness; memory loss; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  The examiner opined that the Veteran manifested occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgement, thinking, and mood.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 70 percent throughout the period on appeal.  VA examinations in January 2017 and September 2016 both indicated that the Veteran manifested occupational and social impairment with deficiencies in most areas.  Additionally in October 2016, a private psychologist indicated that the Veteran based most of his daily activities on voices that her heard in his head that he attributed to the voices of God and other celestial figures, and in October 2015, another private psychologist indicated that the Veteran's psychiatric disorder posed a significant obstacle to being able to function in society.  As such the weight of the evidence indicates that the Veteran's psychiatric disorder has manifested in deficiencies in most areas, and the Veteran is entitled to a disability rating of 70 percent.

The Board notes that a VA examination in April 2014 indicated that the Veteran manifested occupational and social impairment due to mild or transient symptoms.  Nevertheless, the examiner also indicated that the Veteran was incarcerated for a period of years prior to examination due to behavior which was ultimately stemming from psychiatric symptoms, suggesting such symptoms related back to the TBI he incurred in 2000; long after separation of service.  As discussed previously however, the Veteran's psychiatric symptoms are intertwined with his cognitive TBI symptoms.  As such, resolving all doubt in the Veteran's favor, the Veteran's psychiatric disorder led to symptoms severe enough to cause a period of incarceration, and this level of symptomology is consistent with occupational and social impairment with deficiencies in most areas rather than only due to mild or transitive symptoms.  

The Veteran is not entitled to a total - i.e., 100 percent - disability rating.  In order to meet the criteria for a total disability rating, the Veteran must manifest total occupational and social impairment.  The evidence indicates that that the Veteran has managed to maintain some, although not very many, relationships throughout the period on appeal.  The fact that the Veteran can maintain some social relationships suggests that the Veteran is not totally socially impaired.  The Board notes that the relationships were undoubtedly severely strained by the Veteran's psychological symptoms, but, a disability rating of 70 percent, anticipates this level of social impairment.  Therefore, the Veteran has not met the criteria for a total disability rating.

As discussed below, the Veteran is being granted TDIU based on his inability to secure and maintain substantially gainful employment.  This, however, is not an adequate basis to assign a total disability rating for his psychiatric symptoms.  Specifically, the Veteran need not be totally occupationally impaired to be assigned TDIU, because TDIU may still be assigned for Veterans who hold a current occupation as long as the occupation is considered marginal employment on the fringes of society; while a total disability rating for an acquired psychiatric disorder requires the Veteran to be completely unemployable.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016). Thus, while the Veteran may be unable to maintain substantially gainful employment, his does not have both total occupational and social impairment.

Here, the weight of the probative evidence indicates that the Veteran has manifested occupational and social impairment with deficiencies in most areas.  Therefore, the evidence in this case is evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating of 70 percent is granted.

TDIU

At issue is whether the Veteran is entitled to service connection for TDIU.  The Veteran meets the schedular rating criteria for TDIU, because the Veteran has been assigned a disability rating that is at least 60 percent disabling.  38 C.F.R. § 4.16.  Moreover as discussed above, the Veteran's acquired psychiatric disorder prevents the Veteran from securing and maintaining substantially gainful employment, including causing the Veteran difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances including in a work-like setting.  Id.  Therefore, the evidence in this case is evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, TDIU is granted.  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for TBI to include headaches is denied.

A disability rating of 70 percent for an acquired psychiatric disorder is granted.

TDIU is granted.




______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


